UNTED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on which Registered Common Units New York Stock Exchange Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox The aggregate market value of Vanguard Natural Resources, LLC common units held by non-affiliates of the registrant as of June 30, 2010 was approximately $397,020,016 based upon the New York Stock Exchange composite transaction closing price. As of March1, 2011 29,770,627 of the registrant’s common units remained outstanding. Documents Incorporated by Reference: Portions of the registrant’s proxy statement to be furnished to unitholders in connection with its 2011 Annual Meeting of Unitholders are incorporated by reference in PartIII— Items 10-14 of this annual report on Form10-K for the year ending December31, 2010 (“this Annual Report”). Vanguard Natural Resources, LLC TABLE OF CONTENTS Caption Page Glossary of Terms PARTI Item1. Business 1 Item1A. Risk Factors 24 Item1B. Unresolved Staff Comments 43 Item2. Properties 43 Item3. Legal Proceedings 43 Item4. Removed and Reserved 44 PARTII Item5. Market for Registrant’s Common Units, Related Stockholder Matters and Issuer Purchases of Equity Securities 44 Item6. Selected Financial Data 46 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 52 Item7A. Quantitative and Qualitative Disclosures About Market Risk 76 Item8. Financial Statements and Supplementary Data 80 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item9B. Other Information PARTIII Item10. Directors, Executive Officers and Corporate Governance Item11. Executive Compensation Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item13. Certain Relationships and Related Transactions, and Director Independence Item14. Principal Accountant Fees and Services PARTIV Item15. Exhibits and Financial Statement Schedules Signatures Forward Looking Statements The statements contained in this report, other than statements of historical fact, constitute forward-looking statements. Such statements include, without limitation, all statements as to the production of oil, natural gas, natural gas liquids, product price, oil, natural gas and natural gas liquids reserves, drilling and completion results, capital expenditures and other such matters. These statements relate to events and/or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements or the industry in which we operate to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. These risks and other factors include those listed under Item 1A “Risk Factors” and those described elsewhere in this report. In some cases, you can identify forward-looking statements by our use of terms such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “intends,” “predicts,” “potential” or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. In evaluating these statements, you should specifically consider various factors, including the risks outlined under “Risk Factors.” These factors may cause our actual results to differ materially from any forward-looking statement. Factors that could affect our actual results and could cause actual results to differ materially from those in forward-looking statements include, but are not limited to, the following: · the volatility of realized oil, natural gas and natural gas liquids prices; · the potential for additional impairment due to future declines in oil, natural gas and natural gas liquids prices; · uncertainties about the estimated quantities of oil, natural gas and natural gas liquids reserves, including uncertainties about the effects of the Securities and Exchange Commission’s (“SEC”) new rules governing reserve reporting; · the conditions of the capital markets, interest rates, availability of credit facilities to support business requirements, liquidity and general economic conditions; · the discovery, estimation, development and replacement of oil, natural gas and natural gas liquids reserves; · our business and financial strategy; · our drilling locations; · technology; · our cash flow, liquidity and financial position; · the timing and amount of our future production of oil, natural gas and natural gas liquids; · our operating expenses, general and administrative costs, and finding and development costs; · the availability of drilling and production equipment, labor and other services; · our future operating results; · the ability of Encore Energy Partners LP to make distributions to its unitholders and general partner; · our prospect development and property acquisitions; · the marketing of oil, natural gas and natural gas liquids; · competition in the oil, natural gas and natural gas liquids industry; · the impact of weather and the occurrence of natural disasters such as fires, floods, hurricanes, earthquakes and other catastrophic events and natural disasters; · governmental regulation of the oil and natural gas industry; · environmental regulations; ·the effect of legislation, regulatory initiatives and litigation related to climate change; · developments in oil-producing and natural gas producing countries; and · our strategic plans, objectives, expectations and intentions for future operations. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements. We do not intend to update any of the forward-looking statements after the date of this report to conform prior statements to actual results. GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents Bcf billion cubic feet MGal thousand gallons Bcfe billion cubic feet equivalents MMBbls million barrels BOE barrel of oil equivalent MMBOE million barrels of oil equivalent Btu British thermal unit MMBtu million British thermal units Gal gallons MMcf million cubic feet MBbls thousand barrels MMcfe million cubic feet of natural gas equivalents MBOE thousand barrels of oil equivalent NGLs natural gas liquids When we refer to oil, natural gas and natural gas liquids in “equivalents,” we are doing so to compare quantities of oil and natural gas liquids with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil or one Bbl of natural gas liquids and one Bbl of oil or one Bbl of natural gas liquids is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC (“VNG”), Trust Energy Company, LLC (“TEC”), VNR Holdings, LLC (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”), VNR Finance Corp. (“VNRF”), Encore Energy Partners GP LLC (“ENP GP”), Encore Energy Partners LP (“ENP”), Encore Energy Partners Operating LLC (“OLLC”), Encore Energy Partners Finance Corporation (“ENPF”), Encore Clear Fork Pipeline LLC (“ECFP”) and (2) “Vanguard Predecessor,” “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. PARTI ITEM 1. BUSINESS Overview We are a publicly traded limited liability company focused on the acquisition and development of mature, long-lived oil and natural gas properties in the United States. Our primary business objective is to generate stable cash flows allowing us to make quarterly cash distributions to our unitholders, and over time to increase our quarterly cash distributions through the acquisition of new oil and natural gas properties. We own a 100% controlling interest, through certain of our subsidiaries, in properties and oil and natural gas reserves located in four operating areas: · the Permian Basin in west Texas and New Mexico; · south Texas; · the southern portion of the Appalachian Basin, primarily in southeast Kentucky and northeast Tennessee; and · Mississippi. In addition, we own an approximate 46.7% aggregate controlling interest through our subsidiary, Encore Energy Partners LP (“ENP”), in properties and oil and natural gas reserves located in four operating areas: · the Permian Basin in west Texas and New Mexico; · the Big Horn Basin in Wyoming and Montana; · the Williston Basin in North Dakota and Montana; and · the Arkoma Basin in Arkansas and Oklahoma. We completed our initial public offering, or “IPO,” on October29, 2007, and our common units, representing limited liability company interests, are listed on the New York Stock Exchange under the symbol “VNR.” Recent Developments On December 31, 2010, we completed an acquisition pursuant to a Purchase Agreement with Denbury Resources Inc. (“Denbury”), Encore Partners GP Holdings LLC, Encore Partners LP Holdings LLC and Encore Operating, L.P. (collectively, the “Encore Selling Parties” and, together with Denbury, the “Selling Parties”) to acquire (the “Encore Acquisition” or “Encore”) all of the member interest in ENP GP, the general partner of ENP and 20,924,055 common units representing limited partnership interests in ENP (the “ENP Units”), representing an approximate 46.7% aggregate controlling interest in ENP. As consideration for the purchase, we paid $300.0million in cash and paid $80.0 million in stock by issuing 3,137,255 VNR common units, at an agreed upon price of $25.50 per unit, valued at the closing price of $29.65 at December 31, 2010. In connection with the closing of the Encore Acquisition, VNG entered into a Second Amended and Restated Administrative Services Agreement, dated December 31, 2010, with ENP, ENP GP, Encore Operating, L.P. (“Encore Operating”), OLLC and Denbury (the “Services Agreement”).The Services Agreement was amended solely to add VNG as a party and provide for VNG to assume the rights and obligations of Encore Operating and Denbury under the previous administrative services agreement going forward. Pursuant to the Services Agreement, VNG will provide certain general and administrative services to ENP, ENP GP and the OLLC (collectively, the “ENP Group”) in exchange for a quarterly fee of $2.06 per barrel of oil equivalent of the ENP Group’s total net oil and gas production for the most recently-completed quarter, which fee is paid by ENP (the “Administrative Fee”).The Administrative Fee is subject to certain index-related adjustments on an annual basis.ENP also is obligated to reimburse VNG for all third-party expenses it incurs on behalf of the ENP Group.These terms are identical to the terms under which Denbury and Encore Operating provided administrative services to the ENP Group prior to the second amendment and restatement of the Services Agreement. 1 As the acquisition was completed on December 31, 2010, no results of operations were included in the consolidated statement of operations for the year ended December 31, 2010. The fair value of the assets and liabilities we acquired on December 31, 2010 in the Encore Acquisition and cash flows associated with the transaction were included in the consolidated balance sheet as of December 31, 2010 and the statement of cash flows for the year ended December 31, 2010, respectively. As of December 31, 2010, based on a reserve report prepared by our independent reserve engineers, the properties owned by ENP have estimated reserves of 41.1 MMBOE (21.9 MMBOE attributable to the non-controlling interest), 67% of which is oil and 87% of which is proved developed producing. Organizational Structure The following diagram depicts our organizational structure as of March 8, 2011: Formation and Acquisitions of Oil and Natural Gas Properties On April18, 2007 but effective January5, 2007 our Predecessor was separated into our operating subsidiary and Vinland Energy Eastern, LLC, or “Vinland,” an affiliate of Mr.Majeed S. Nami or “Nami,” who together with certain of his affiliates and related persons, was our founding unitholder. As part of the separation, we retained all of our Predecessor’s proved producing wells and associated reserves located in Appalachia. We also retained 40% of our Predecessor’s working interest in the known producing horizons in approximately 95,000 gross undeveloped acres and a contract right to receive approximately 99% of the net proceeds from the sale of production from certain producing oil and natural gas wells. In the separation, Vinland was conveyed the remaining 60% of our Predecessor’s working interest in the known producing horizons in this acreage, and 100% of our Predecessor’s working interest in depths above and 100 feet below our known producing horizons. We refer to these events as the “Restructuring.” Vinland acts as the operator of our existing wells in Appalachia and all of the wells that we drill in this area. The separation was effected to facilitate our formation, as we are a company focused on lower risk production, development and acquisition opportunities, while Vinland pursues higher capital intensive development, exploitation and exploration opportunities. Our working interest in any particular well in our drilling program will vary based on the lease or leases on which such well is located and the participation of any minority owners in the drilling of such wells. As of December 31, 2010, based on a reserve report prepared by our independent reserve engineers, the Appalachia properties have estimated reserves of 7.6 MMBOE, 95% of which is gas and 68% of which is proved developed producing. 2 On December21, 2007, we entered in to a Purchase and Sale Agreement with the Apache Corporation for the purchase of certain oil and natural gas properties located in ten separate fields in the Permian Basin of west Texas and southeastern New Mexico, referred to as the “Permian Basin acquisition.” The purchase price for said assets was $78.3 million with an effective date of October1, 2007. We completed this acquisition on January31, 2008 for an adjusted purchase price of $73.4 million. The post-closing adjustments reduced the final purchase price to $71.5 million which included a purchase price adjustment of $6.8 million for the cash flow from the acquired properties for the period between the effective date, October 1, 2007, and the final settlement date. This acquisition was funded with borrowings under our reserve-based credit facility. Through this acquisition, we acquired working interests in 390 gross wells (67 net wells), of which we operate 56 gross wells (54 net wells). With respect to operations, we established two district offices, one in Lovington, New Mexico and the other in Christoval, Texas to manage these assets. Our operating focus has been on maximizing existing production and looking for complementary acquisitions that we can add to this operating platform. As of December 31, 2010, based on a reserve report prepared by our independent reserve engineers, these acquired properties have estimated proved reserves of 3.4 MMBOE, 90% of which is oil and 89% of which is proved developed producing. On July 18, 2008, we entered into a Purchase and Sale Agreement with Segundo Navarro Drilling, Ltd. (“Segundo”), a wholly-owned subsidiary of the Lewis Energy Group (“Lewis”), for the acquisition of certain oil and natural gas properties located in the Dos Hermanos Field in Webb County, Texas, referred to as the “Dos Hermanos acquisition.” The purchase price for said assets was $53.4 million with an effective date of June 1, 2008. We completed this acquisition on July 28, 2008 for an adjusted purchase price of $51.4 million. This acquisition was funded with $30.0 million of borrowings under our reserve-based credit facility and through the issuance of 1,350,873 VNR common units. In this purchase, we acquired an average of a 98% working interest in 90 producing wells and an average 47.5% working interest in approximately 4,705 gross acres with 41 identified proved undeveloped locations. An affiliate of Lewis operates all the properties and is contractually obligated to drill seven wells each year from 2011 through 2013 unless mutually agreed not to do so. Upon closing this transaction, we assumed natural gas swaps and collars based on Houston Ship Channel pricing for approximately 85% of the estimated gas production from existing producing wells for the period beginning July 2008 through December 2011 which had a fair value of $3.6 million on July 28, 2008. As of December 31, 2010, based on a reserve report prepared by our independent reserve engineers, these acquired properties have estimated proved reserves of 2.8 MMBOE, 99% of which is natural gas and natural gas liquids and 60% of which is proved developed producing. On July 17, 2009, we entered into a Purchase and Sale Agreement with Segundo to acquire certain oil and natural gas properties located in the Sun TSH Field in La Salle County, Texas for $52.3 million, referred to as the “Sun TSH acquisition.” The acquisition had a July 1, 2009 effective date and was completed on August 17, 2009 for an adjusted purchase price of $50.5 million. An affiliate of Lewis operates all of the wells acquired in this transaction. This acquisition was funded with borrowings under our reserve-based credit facility and proceeds from the Company’s public equity offering of 3.9 million common units completed on August 17, 2009. At closing, we assumed natural gas puts and swaps based on NYMEX pricing for approximately 61% of the estimated gas production from then-existing producing wells in the acquired properties for the period beginning August of 2009 through December of 2010, which had a fair value of $4.1 million on the closing date. In addition, concurrent with the execution of the Purchase and Sale Agreement, we entered into a collar for certain volumes in 2010 and a series of collars for a substantial portion of the expected gas production for 2011 at prices above the then-current market price with a total cost to the Company of $3.1 million, which was financed through deferred premiums. As of December 31, 2010, based on a reserve report prepared by our independent reserve engineers, these acquired properties have estimated proved reserves of 6.1 MMBOE, 98% of which is natural gas and natural gas liquids and 60% of which is proved developed producing. On November 27, 2009, we entered into a Purchase and Sale Agreement, Lease Amendment and Lease Royalty Conveyance Agreement and a Conveyance Agreement to acquire certain producing oil and natural gas properties located in Ward County, Texas in the Permian Basin from private sellers, referred to as the “Ward County acquisition.” This transaction had an effective date of October 1, 2009 and was closed on December 2, 2009 for $55.0 million. This acquisition was initially funded with borrowings under our reserve-based credit facility with borrowings being reduced by $40.3 million shortly thereafter with the proceeds from a 2.3 million common unit offering. We operate all but one of the ten wells acquired in this transaction. As of December 31, 2010, based on a reserve report prepared by our independent reserve engineers, these acquired properties have estimated proved reserves of 3.7 MMBOE, 74% of which is oil and 59% of which is proved developed producing. On April 30, 2010, we entered into a definitive agreement with a private seller for the acquisition of certain oil and natural gas properties located in Mississippi, Texas and New Mexico. We refer to this acquisition as the “Parker Creek acquisition.” The purchase price for said assets was $113.1 million with an effective date of May 1, 2010. We completed this acquisition on May 20, 2010. The adjusted purchase price of $114.3 million considered final purchase price adjustments of approximately $1.2 million. The purchase price was funded from the approximate $71.5 million in net proceeds from our May 2010 equity offering and with borrowings under the Company’s existing reserve-based credit facility. As of December 31, 2010, based on a reserve report prepared by our independent reserve engineers, these acquired properties had estimated proved reserves of 4.3 MMBOE, 97% of which is oil and 37% of which is proved developed producing. 3 Proved Reserves Based on reserve reports prepared by our independent reserve engineers,DeGolyer and MacNaughton, or “D&M,” our total estimated proved reserves at December31, 2010 were 69.3 MMBOE, of which approximately 55% were oil reserves and 80% were classified as proved developed. At December31, 2010, we owned working interests in 4,895 gross (2,270 net) productive wells. Our estimated proved reserves and productive wells at December 31, 2010 include those proved reserves and productive wells that we acquired in connection with the Encore Acquisition and are subject to a 53.3% non-controlling interest in ENP. Our average net production for the year ended December31, 2010 was 4,721 BOE per day. Our average net production did not include any production from properties acquired in connection with the Encore Acquisition. We also have a 40% working interest in approximately 109,291 gross undeveloped acres surrounding or adjacent to our existing wells located in southeast Kentucky and northeast Tennessee. As mentioned above, Vinland owns the remaining 60% working interest in this acreage. Approximately 9%, or 2.4 MMBOE, of our estimated proved reserves as of December31, 2010 were attributable to this 40% working interest. In addition, we own a contract right to receive approximately 99% of the net proceeds from the sale of production from certain oil and gas wells located in Bell and Knox Counties, Kentucky. Our wells and undeveloped leasehold acreage in Appalachia fall within an approximate 750,000 acre area, which we refer to in this Annual Report as the “area of mutual interest,” or AMI. We have agreed with Vinland until January1, 2012 to offer the other the right to participate in any acquisition and development opportunities that arise in the AMI, subject however to Vinland’s right to consummate up to two acquisitions with a purchase price of $5.0 million or less annually without a requirement to offer us the right to participate in such acquisitions. In South Texas and the Permian Basin, VNR owns working interests ranging from 30-100% in approximately 15,890 undeveloped acres surrounding our existing wells. Additionally, ENP owns working interests ranging from 8-77% in approximately 15,372 undeveloped acres surrounding their existing wells. Our average proved reserves-to-production ratio, or average reserve life, is approximately 14 years based on our total proved reserves as of December31, 2010 including proved reserves associated with properties acquired in the Encore Acquisition and the combined production of VNR and ENP for 2010. Our proved reserves associated with properties acquired in the Encore Acquisition and the production of ENP are subject to a 53.3% non-controlling interest in ENP. As of December 31, 2010, we have identified 460 proved undeveloped drilling locations and over 205 other drilling locations on our leasehold acreage. Business Strategies Our primary business objective is to provide stable cash flows allowing us to make quarterly cash distributions to our unitholders, and over the long-term to increase the amount of our future distributions by executing the following business strategies: · Manage our oil and natural gas assets with a focus on maintaining cash flow levels; · Replace reserves either through the development of our extensive inventory of proved undeveloped locations or make accretive acquisitions of oil and natural gas properties in the known producing basins of the continental United States characterized by a high percentage of producing reserves, long-life, stable production and step-out development opportunities; · Maintain a conservative capital structure to ensure financial flexibility for opportunistic acquisitions; and · Use derivative instruments to reduce the volatility in our revenues resulting from changes in oil and natural gas prices. Properties As of December 31, 2010, we own a 100% controlling interests, through certain of our subsidiaries, in oil and gas properties located in the Permian Basin, South Texas, Appalachian Basin, and Mississippi. We own an approximate 46.7% aggregate controlling interest in ENP’s properties located in the Permian Basin, Big Horn Basin, Williston Basin and the Arkoma Basin. The following table presents the production for the year ended December 31, 2010 and the estimated proved reserves for each operating area: 4 Operator 2010 Net Net Estimated VNR Properties: Permian Basin Vanguard Permian, LLC South Texas: Sun TSH Field Lewis Petroleum Other Lewis Petroleum Appalachian Basin Vinland Energy Operations, LLC Mississippi Roundtree and Associates ENP Properties: Permian Basin OLLC — Big Horn Basin OLLC — Williston Basin OLLC — Arkoma Basin OLLC — No production results are included for properties acquired on December 31, 2010 related to the Encore Acquisition. Includes the non-controlling interest of approximately 53.3% as of December 31, 2010. Following is a description of our properties by operating areas: Permian Basin Properties The Permian Basin is one of the largest and most prolific oil and natural gas producing basins in the United States. The Permian Basin extends over 100,000 square miles in West Texas and southeast New Mexico and has produced over 24 billion Bbls of oil since its discovery in 1921. The Permian Basin is characterized by oil and natural gas fields with long production histories and multiple producing formations. During 2010, our Permian Basin operations produced approximately 498.2 MBOE. These properties accounted for approximately 23,712 MBOE or 34% of our total estimated proved reserves at year end, of which 19,562 MBOE were proved developed and 4,150 MBOE were proved undeveloped. This includes 16,367 MBOE acquired in the Encore Acquisition of which 78% were proved developed. As of December 31, 2010, our Permian Basin properties consisted of 79,910 gross (54,415 net) acres. South Texas Properties Most of our South Texas properties are operated by Lewis Petroleum and are located in two fields, Gold River North Field and Sun TSH Field, located in Webb and LaSalle Counties, Texas. Vanguard’s working interest ranges from 45% to 100%. Most of the production is high BTU gas that is produced from the Olmos and Escondido sand formations from a depth ranging from 4,700 feet to 7,800 feet. During 2010, the South Texas properties produced approximately 472.5 MBOE, of which 42% was oil, condensate and NGLs. These properties accounted for approximately 8,932 MBOE or 13% of our total estimated proved reserves at year end, of which 5,667 MBOE were proved developed and 3,265 MBOE were proved undeveloped. As of December 31, 2010, our South Texas properties consisted of 21,020 gross (14,267 net) acres. Appalachian Basin Properties Most of our Appalachia properties are operated by Vinland and are located in southeastern Kentucky and northeastern Tennessee. The working interest ranges from 40% to 100% for most of Vanguard’s approximate 1,025 wells. Most of the production is high BTU gas that produces primarily from the Maxon, Big Lime and Devonian Shale from a depth ranging from approximately 1,500 feet to 4,500 feet. During 2010, the Appalachia properties produced approximately 602.6 MBOE, of which 81% was gas. These properties accounted for approximately 7,599 MBOE or 11% of our total estimated proved reserves at year end, of which 5,164 MBOE were proved developed and 2,434 MBOE were proved undeveloped. As of December 31, 2010, our Appalachian Basin properties consisted of 130,191 gross (65,559 net) acres. Mississippi Properties On May 20, 2010, we acquired our interest in properties located in the Mississippi Salt Basin. Most of our Mississippi properties are operated by Roundtree and Associates. Most of the production comes from the Parker Creek Field in Jones County, Mississippi, where our working interest is approximately 53%. Also in 2010, we purchased a license for 10 square miles of 3-D seismic data for the development of Parker Creek Field. Most of the production is oil that produces from the Hosston from a depth ranging from approximately 13,000 feet to 15,000 feet. 5 From May 20, 2010 through year end, the properties produced approximately 149.7 MBOE, of which 99% was oil.These properties accounted for approximately 4,336 MBOE or 6% of our total estimated proved reserves at year end, of which 2,405 MBOE were proved developed and 1,931 MBOE were proved undeveloped. As of December 31, 2010, our Mississippi properties consisted of 2,560 gross (1,963 net) acres. Big Horn Basin Properties On December 31, 2010, we acquired an approximate 46.7% aggregate controlling interest in 24,512 gross and 20,400 net acres in the Big Horn Basin of northwestern Wyoming and south central Montana including the Elk Basin and Gooseberry fields through our subsidiary ENP. We also acquired and took over operatorship of (1) the Elk Basin natural gas processing plant near Powell, Wyoming, (2) the Clearfork crude oil pipeline extending from the South Elk Basin field to the Elk Basin field in Wyoming, (3) the Wildhorse natural gas gathering system that transports low sulfur natural gas from the Elk Basin and South Elk Basin fields to the Elk Basin natural gas processing plant, and (4) a small natural gas gathering system that transports high sulfur natural gas from the Elk Basin field to the Elk Basin natural gas processing facility. The Big Horn Basin is characterized by oil and natural gas fields with long production histories and multiple producing formations. The Big Horn Basin is a prolific basin and has produced over 1.8 billion Bbls of oil since its discovery in 1906. ENP’s properties in the Elk Basin area are located in the Elk Basin field, Northwest Elk Basin field, and the South Elk Basin field.The Elk Basin assets had estimated proved reserves at December 31, 2010 of 18.3 MMBOE, of which 17.0 MMBOE were proved developed and 1.3 MMBOE were proved undeveloped.ENP’s properties in the Elk Basin area include 17,075 gross acres (13,349 net) located in Park County, Wyoming and Carbon County, Montana.ENP operates all properties in the Elk Basin area.The major producing horizons in these fields are the Embar-Tensleep, Madison, Frontier, and Big Horn formations as discussed below. Embar-Tensleep Formation.Production in the Embar-Tensleep formation is being enhanced through a tertiary recovery technique involving effluent gas, or flue gas, from a natural gas processing facility located in the Elk Basin field. From 1949 to 1974, flue gas was injected into the Embar-Tensleep formation to increase pressure and improve production of resident hydrocarbons. Flue gas injection was re-established in 1998, and pressure monitoring wells indicate that the reservoir pressure continues to increase. ENP’s wells in the Embar-Tensleep formation of the Elk Basin field are drilled to a depth of 4,200 to 5,400 feet. ENP holds an average 62% working interest and an average 56% net revenue interest in these wells.At December 31, 2010, the Embar-Tensleep formation had estimated total proved reserves of 5.4 MMBOE, all of which were oil and 95% of which were proved developed. Madison Formation.Production in the Madison formation is being enhanced through a waterflood. We believe that we can enhance production in the Madison formation by, among other things, reestablishing optimal injection and producing well patterns. The wells in the Madison formation of the Elk Basin field are drilled to a depth of 4,800 to 5,800 feet. ENP holds an average 67% working interest and an average 61% net revenue interest in these wells. The Madison formation had estimated total proved reserves at December 31, 2010 of 7.1 MMBOE, of which 99% were oil and 85% of which were proved developed. Frontier Formation.The Frontier formation is being produced through primary recovery techniques. The wells in the Frontier formation of the Elk Basin field are typically drilled to a depth of 1,600 to 2,900 feet. ENP holds an average 77% working interest and an average 68% net revenue interest in the wells in the Frontier formation. The Frontier formation had estimated total proved reserves at December 31, 2010 of 577 MBOE, 72% of which were oil and all of which were proved developed. ENP also operates wells in the Northwest Elk Basin field and South Elk Basin field. ENP holds an average 65% working interest and an average 68 % net revenue interest in the wells in these fields. The Northwest Elk Basin field and South Elk Basin field had estimated total proved reserves at December 31, 2010 of 477 MBOE, 65% of which were oil and all of which were proved developed. The Gooseberry field is made up of two waterflood units in the Big Horn Basin. The field is located 60 miles south of Elk Basin in Wyoming and consists of 26 active producing wells.Gooseberry is an active waterflood project. The wells in the Gooseberry field are completed at 9,000 feet of depth from the Phosphoria and Tensleep formations. ENP holds all working interest and an average 90% net revenue interest in the wells in the Gooseberry field. The Gooseberry field had estimated proved reserves at December 31, 2010 of 4.5 MMBOE, all of which were oil and all of which were proved developed. ENP’s properties in the Gooseberry field include 7,437 gross acres (7,051 net) located in Park County and Hot Springs, Wyoming. ENP operates and owns a 62% interest in the Elk Basin natural gas processing plant near Powell, Wyoming, which was first placed into operation in the 1940s. ExxonMobil Corporation owns a 34% interest in the Elk Basin natural gas processing plant, and other parties own the remaining 4% interest. This plant is a refrigeration natural gas processing plant that receives natural gas supplies through a natural gas gathering system from fields in the Elk Basin and South Elk Basin fields. 6 ENP owns and operates one crude oil pipeline system and two natural gas gathering pipeline systems in the Big Horn Basin. The Clearfork pipeline is regulated by the FERC and transports approximately 4,369 Bbls/day of crude oil from the Elk Basin field to a pipeline operated by Marathon Oil Corporation for further delivery to other markets. Most of the crude oil transported by the Clearfork pipeline is eventually sold to refineries in Billings, Montana. The Clearfork pipeline receives crude oil from various interconnections with local gathering systems. The Wildhorse pipeline system is an approximately 12-mile natural gas gathering system that transports approximately 1.3 MMcf/day of low-sulfur natural gas from the Elk Basin and South Elk Basin fields to the Elk Basin natural gas processing plant. The natural gas transported by the Wildhorse gathering system is sold into the WBI Pipeline. ENP also owns a small natural gas gathering system that transports approximately 14.0 MMcf/day of high sulfur natural gas from the Elk Basin field to the Elk Basin natural gas processing plant. Williston Basin Properties ENP’s Williston Basin properties include: Horse Creek, Charlson Madison Unit, Elk, Cedar Creek MT, Lookout Butte East, Pine, Beaver Creek, Buffalo Wallow, Buford, Crane, Charlie Creek, Dickinson, Elm Coulee, Lone Butte, Lonetree Creek, Missouri Ridge, Tracy Mountain, Tract Mountain Fryburg, Treetop, Trenton, and Whiskey Joe. ENP’s Williston Basin properties had estimated proved reserves at December 31, 2010 of 5.0 MMBOE, of which 4.5 MMBOE were proved developed and 0.5 MMBOE were proved undeveloped. Arkoma Basin Properties ENP’s Arkoma properties include royalty interests and non-operated working interest properties. The royalty interest properties include interests in over 1,700 wells in Arkansas, Texas, and Oklahoma as well as 10,300 unleased mineral acres. The non-operated working interest properties include interests in over 100 producing wells in the Chismville field. At December 31, 2010, the properties had total proved reserves of approximately 1.4 MMBOE, all of which were proved developed and 87% of which were natural gas. Oil, Natural Gas and Natural Gas Liquids Prices The Appalachian Basin is a mature, producing region with well known geologic characteristics. Reserves in the Appalachian Basin typically have a high degree of step-out development success; that is, as development progresses, reserves from newly completed wells are reclassified from the proved undeveloped to the proved developed category, and additional adjacent locations are added to proved undeveloped reserves. As a result, the cumulative amount of total proved reserves tends to increase as development progresses. Wells in the Appalachian Basin generally produce little or no water, contributing to a low cost of operation. Natural gas produced in the Appalachian Basin typically sells for a premium to New York Mercantile Exchange, or “NYMEX,” natural gas prices due to the proximity to major consuming markets in the northeastern United States. For the year ended December31, 2010, the average premium over NYMEX for natural gas delivered to our primary delivery points in the Appalachian Basin on the Columbia Gas Transmission system was $0.14 per MMBtu. In addition, most of our natural gas production has historically had a high Btu content, resulting in an additional premium to NYMEX natural gas prices. For the year ended December31, 2010, our average realized natural gas prices in Appalachia (before hedging), represented a $1.15 per Mcfe premium to NYMEX natural gas prices, which accounts for both the basis differential and the Btu adjustments. In the Permian Basin, most of our gas production is casinghead gas produced in conjunction with our oil production. Casinghead gas typically has a high Btu content and requires processing prior to sale to third parties. We have a number of processing agreements in place with gatherers/processors of our casinghead gas, and we share in the revenues associated with the sale of natural gas liquids resulting from such processing, depending on the terms of the various agreements. For the year ended December31, 2010, the average premium over NYMEX from the sale of casinghead gas plus our share of the revenues from the sale of natural gas liquids was $0.41 per MMBtu. In South Texas, our natural gas production has a high Btu content and requires processing prior to sale to third parties. Through our relationship with the operator of the Dos Hermanos and Sun TSH properties, an affiliate of Lewis, we benefit from a processing agreement that was in place prior to our acquisition of these natural gas properties. Our proportionate share of the gas volumes are sold at the tailgate of the processing plant at the Houston Ship Channel Index price which typically results in a discount to NYMEX prices; however, with our share of the natural gas liquids associated with the processing of such gas, our revenues on an Mcf basis are a premium to the NYMEX prices. Our oil production, both in Appalachia and the Permian Basin, is sold under month-to-month sales contracts with purchasers that take delivery of the oil volumes at the tank batteries adjacent to the producing wells. Our pricing for oil sales is based on the monthly average of the West Texas Intermediate Price, or “WTI,” as posted for the various regions and published by Plains Marketing, LP, ConocoPhillips or a similar large purchaser of oil, less a transportation or quality differential which corresponds to the field location or type of oil being produced. During 2010, we received the average WTI price less $12.79 per barrel in Appalachia and the average WTI price less $4.43 per barrel in the Permian Basin. 7 We enter into derivative transactions in the form of hedging arrangements to reduce the impact of oil and natural gas price volatility on our cash flow from operations. Currently, we use fixed-price swaps, swaptions, put options and NYMEX collars to hedge oil and natural gas prices. By removing the price volatility from a significant portion of our oil and natural gas production, we have mitigated for a period of time, but not eliminated, the potential effects of fluctuation in oil and natural gas prices on our cash flow from operations. For a description of our derivative positions, please read “Item 7A—Quantitative and Qualitative Disclosures About Market Risk.” Oil, Natural Gas and Natural Gas Liquids Data Estimated Proved Reserves The following table presents our estimated net proved oil, natural gas and natural gas liquids reserves and the present value of the estimated proved reserves at December31, 2010, based on reserve reports prepared byD&M. Copies of their summary reports are included as exhibits to this Annual Report. Our estimated proved reserves and productive wells at December 31, 2010 include those proved reserves that we acquired in connection with the Encore Acquisition and are subject to a 53.3% non-controlling interest in ENP. The estimate of net proved reserves has not been filed with or included in reports to any federal authority or agency. The Standardized Measure value shown in the table is not intended to represent the current market value of our estimated oil, natural gas and natural gas liquids reserves. As of December 31, 2010 VNR ENP (1) Total Reserve Data: Estimated net proved reserves: Crude oil (MBbls) Natural gas (Bcf) Natural gas liquids (MBbls) Total (MMBOE) Proved developed (MMBOE) Proved undeveloped (MMBOE) Proved developed reserves as % of total proved reserves 66 % 90 % 80 % Standardized Measure (in millions) (2) $ $ $ Representative Oil and Natural Gas Prices (3): Oil—WTI per Bbl $ $ Natural gas—Henry Hub per MMBtu $ $ (1) Includes the non-controlling interest of approximately 53.3% as of December 31, 2010. (2) Does not give effect to hedging transactions. For a description of our hedging transactions, please read “Item 7A—Quantitative and Qualitative Disclosures About Market Risk.” (3) Oil and natural gas prices are based on spot prices per Bbl and MMBtu, respectively, calculated using the 12-month unweighted average of first-day-of-the-month price (the “12-month average price”) for January through December 2010, with these representative prices adjusted by field for quality, transportation fees and regional price differentials to arrive at the appropriate net price. 8 The following tables set forth certain information with respect to our estimated proved reserves by operating area as of December31, 2010 based on estimates made in a reserve report prepared by D&M. Estimated Proved Developed Reserve Quantities Estimated Proved Undeveloped Reserve Quantities Estimated Proved Reserve Quantities Natural Gas Oil NGLs Total Natural Gas Oil NGLs Total Total (Bcf) (MMBbls) (MMBbls) (MMBOE) (Bcf) (MMBbls) (MMBbls) (MMBOE) (MMBOE) Operating Area VNR Properties: Permian Basin South Texas Appalachian Basin — — — Mississippi — — — ENP Properties: (2) Permian Basin — — Big Horn Basin — — Williston Basin — — Arkoma Basin — Total PV10 Value (1) Operating Area Developed Undeveloped Total (in millions) VNR Properties: Permian Basin $ $ $ South Texas Appalachian Basin ) Mississippi ENP Properties: (2) Permian Basin Big Horn Basin Williston Basin Arkoma Basin — Total $ $ $ PV10 is not a measure of financial or operating performance under GAAP, nor should it be considered in isolation or as a substitute for the standardized measure of discounted future net cash flows as defined under GAAP. However, for Vanguard, PV10 is equal to the standardized measure of discounted future net cash flows under GAAP because the Company is not a tax paying entity. For our presentation of the standardized measure of discounted future net cash flows, please see “Supplemental Oil and Natural Gas Information” in the Notes to the Consolidated Financial Statements in PartII, Item8 in this Annual Report on Form10-K. Includes the non-controlling interest of approximately 53.3% as of December 31, 2010. The data in the above tables represent estimates only. Oil, natural gas and natural gas liquids and oil reserve engineering is inherently a subjective process of estimating underground accumulations of oil, natural gas and natural gas liquids that cannot be measured in an exact manner, and the accuracy of any reserve estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. The quantities of oil, natural gas and natural gas liquids that are ultimately recovered, production and operating costs, the amount and timing of future development expenditures and future sales prices may differ from those assumed in these estimates. Please read “Item 1A—Risk Factors.” In accordance with the guidelines of the SEC, our independent reserve engineers’ estimates of future net revenues from our properties, and the standardized measure thereof, were determined to be economically producible under existing economic conditions, which requires the use of the 12-month average price for each product. Future prices received for production and costs may vary, perhaps significantly, from the prices and costs assumed for purposes of these estimates. The standardized measure shown should not be construed as the current market value of the reserves. The 10% discount factor used to calculate present value, which is required by Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”), is not necessarily the most appropriate discount rate. The present value, no matter what discount rate is used, is materially affected by assumptions as to timing of future production, which may prove to be inaccurate. From time to time, we engage reserve engineers to prepare a reserve and economic evaluation of properties that we are considering purchasing. Neither the reserve engineers nor any of their respective employees have any interest in those properties and the compensation for these engagements is not contingent on their estimates of reserves and future net revenues for the subject properties. During 2010, we paid Netherland, Sewell & Associates, Inc. and DeGolyer and MacNaughton approximately $50,000 and $25,000, respectively, for all reserve and economic evaluations. 9 Proved Undeveloped Reserves Our proved undeveloped reserves at December 31, 2010, as estimated by our independent petroleum engineers, were 13.6 MMBOE, consisting of 6.3 million barrels of oil, 34.6 MMcf of natural gas and 1.6 million barrels of natural gas liquids. Our proved undeveloped reserves increased by 5.9 MMBOE during the year ended December 31, 2010, due to the acquisition of 4.1 MMBOE and 1.9 MMBOE total proved undeveloped reserves in connection with the Encore and Parker Creek acquisitions, respectively, which was offset by the development of 1.5% of our total proved undeveloped reserves booked as of December 31, 2009 through the drilling of two gross (1.5 net) well at an aggregate capital cost of approximately $7.8 million. The proved undeveloped reserves that we acquired in connection with the Encore Acquisition are subject to a 53.3% non-controlling interest in ENP. None of our proved undeveloped reserves at December 31, 2010 have remained undeveloped for more than five years since the date of initial booking as proved undeveloped reserves. At December 31, 2010, there are 6 locations with 0.3 MMBOE of proved undeveloped reserves in South Texas that are scheduled to be drilled on a date more than five years from the date the reserves were initially booked as proved undeveloped. At December 31, 2010, all of our leases are held by production, with the exception of 955 acres in Ward County, Texas that will expire in September of 2011. We anticipate that we will drill in this acreage prior to the lease expiration date. Qualifications of Technical Persons and Internal Controls over Reserves Estimation Process Our proved reserve information as of December 31, 2010 included in this Annual Report was estimated by our independent petroleum engineers, D&M, in accordance with the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserve Information promulgated by the Society of Petroleum Engineers and definitions and guidelines established by the SEC. Our Senior Vice President of Operations, Britt Pence, is the person primarily responsible for overseeing the preparation of our internal reserve estimates and for the coordination of the third-party reserve reports provided by D&M. Mr. Pence has over 27 years of experience and is a graduate of Texas A&M University with a Bachelor of Science degree in Petroleum Engineering. He is a member of the Society of Petroleum Engineers. Prior to joining us in 2007, Mr. Pence held engineering and managerial positions with Anadarko Petroleum Corporation, Greenhill Petroleum Company and Mobil Oil Corporation. Within D&M, the technical person primarily responsible for preparing the estimates set forth in the D&M report letter is Mr. Paul J. Szatkowski. Mr. Szatkowski is a Senior Vice President with D&M and has over 35 years of experience in oil and gas reservoir studies and reserves evaluations. He graduated from Texas A&M University in 1974 with a Bachelor of Science Degree in Petroleum Engineering and is a member of the International Society of Petroleum Engineers and the American Association of Petroleum Geologists. Mr. Szatkowski meets or exceeds the education, training, and experience requirements set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers and is proficient in applying industry standard practices to engineering and geoscience evaluations as well as applying SEC and other industry reserves definitions and guidelines. The technical persons responsible for preparing the reserves estimates presented herein meet the requirements regarding qualifications, independence, objectivity and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. We maintain an internal staff of petroleum engineers who work closely with our independent petroleum engineers to ensure the integrity, accuracy and timeliness of data furnished to D&M in their reserves estimation process. In the fourth quarter, our technical team met on a regular basis with representatives of D&M to review properties and discuss methods and assumptions used in D&M’s preparation of the year-end reserves estimates. All field and reserve technical information, which is updated annually, is assessed for validity when D&M hold technical meetings with our internal staff of petroleum engineers, operations and land personnel to discuss field performance and to validate future development plans. While we have no formal committee specifically designated to review reserves reporting and the reserves estimation process, the D&M reserve report is reviewed by our senior management and internal technical staff. Reserve Technologies Proved reserves are those quantities of oil and natural gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations. The term “reasonable certainty” implies a high degree of confidence that the quantities of oil and/or natural gas actually recovered will equal or exceed the estimate. To achieve reasonable certainty, D&M employed technologies that have been demonstrated to yield results with consistency and repeatability. The technical and economic data used in the estimation of our proved reserves include, but are not limited to, well logs, geologic maps, production data, seismic data, well test data, historical price and cost information and property ownership interests. 10 Production and Price History The following table sets forth information regarding net production of oil, natural gas and natural gas liquids and certain price and cost information for each of the periods indicated. No production results are included for properties acquired on December 31, 2010 related to the Encore Acquisition. Net Production Average Realized Sales Prices (3) ProductionCost (4) Crude Oil Bbls/day Natural Gas Mcf/day NGLs Gal/day Crude Oil Per Bbl Natural Gas Per Mcf NGLs Per Gal Per BOE Year Ended December 31, 2010 (1) Sun TSH Field 40 $ Other $ Total $ Year Ended December 31, 2009 (2) Sun TSH Field 26 $ Other $ Total $ Year Ended December 31, 2008 (5) Total other $ (1) Average daily production for 2010 calculated based on 365 days including production for the Parker Creek acquisition from the closing date of this acquisition. (2) Average daily production for 2009 calculated based on 365 days including production for the Sun TSH and Ward County acquisitions from the closing dates of these acquisitions. (3)Average realized sales prices including hedges but excluding the non-cash amortization of premiums paid and non-cash amortization of value on derivative contracts acquired. (4) Production costs include such items as lease operating expenses, which include transportation charges, gathering and compression fees and other customary charges and exclude production taxes (severance and ad valorem taxes). (5)Average daily production for 2008 calculated based on 366 days including production for the Permian Basin and Dos Hermanos acquisitions from the closing dates of these acquisitions. Productive Wells The following table sets forth information at December31, 2010 relating to the productive wells in which we owned a working interest as of that date. Productive wells consist of producing wells and wells capable of production, including natural gas wells awaiting pipeline connections to commence deliveries and oil wells awaiting connection to production facilities. Gross wells are the total number of producing wells in which we have an interest, and net wells are the sum of our fractional working interests owned in gross wells. Natural Gas Wells Oil Wells Total Gross Net Gross Net Gross Net VNR Properties: Permian Basin — — South Texas — — Appalachian Basin — — Mississippi — — 20 8 20 8 ENP Properties: Permian Basin Big Horn Basin 41 30 Williston Basin 23 6 70 76 Arkoma Basin 10 9 1 11 Total 11 Developed and Undeveloped Acreage The following table sets forth information as of December31, 2010 relating to our leasehold acreage. DevelopedAcreage (1) Undeveloped Acreage (2) TotalAcreage Gross (3) Net (4) Gross (3) Net (4) Gross (3) Net (4) VNR Properties: Permian Basin South Texas Appalachian Basin Mississippi — — ENP Properties: (5) Permian Basin Big Horn Basin Williston Basin Arkoma Basin 84 Total (1) Developed acres are acres spaced or assigned to productive wells. (2) Undeveloped acres are acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil or natural gas, regardless of whether such acreage contains proved reserves. (3) A gross acre is an acre in which a working interest is owned. The number of gross acres is the total number of acres in which a working interest is owned. (4) A net acre is deemed to exist when the sum of the fractional ownership working interests in gross acres equals one. The number of net acres is the sum of the fractional working interests owned in gross acres expressed as whole numbers and fractions thereof. (5) Includes the non-controlling interest of approximately 53.3% as of December 31, 2010. Drilling Activity In Appalachia, most of our wells are drilled to depths ranging from 2,000 feet to 4,500 feet.Many of our wells are completed to multiple producing zones and production from these zones may be commingled.The average well in Appalachia takes approximately 10 days to drill and most of our wells are producing and connected to pipeline within 30 days after completion.In general, our producing wells in Appalachia have stable production profiles and long-lived production, often with total projected economic lives in excess of 50 years.In 2009 and 2010, we and our operating partner, Vinland, decided not to drill any new gas wells until natural gas prices improve. However, during 2010 we drilled nine oil wells and completed four wells targeting oil zones less than 3,000 feet. At year end 2010, five of these wells were awaiting completion, expected in 2011.We plan to drill an additional 12 oil wells in 2011. In the Permian Basin, we drilled one Vanguard operated horizontal oil well in the 3rd Bone Spring sand in Ward County, Texas. This well was drilled to a vertical depth of approximately 11,400 feet with an approximate 4,000 feet lateral and completed with a 7 stage fracture stimulation job. The well’s initial production was over 500 barrels of oil equivalent per day. There were five proved undeveloped and two probable horizontal Bone Spring wells remaining to drill at year end 2010. In 2011, we plan to drill two horizontal Bone Spring wells. In South Texas, most of our wells are drilled to depths ranging from 5,500 feet to 7,800 feet. Most of the reserves are produced from the Olmos gas sands. In 2010, we participated in the drilling of one horizontal Olmos well in Webb County, Texas with a 45% working interest. The well initially produced 1.2 MMcfd. In 2011, we plan to drill four vertical Olmos and Escondido gas wells in La Salle County, Texas with a 50% working interest. 12 In Mississippi, we participated in the drilling of one 13,886 foot Hosston oil well in the Parker Creek Field with an approximate 53% working interest. The well initially produced over 100 barrels of oil per day. In 2011, we plan to drill two Hosston oil wells in the Parker Creek Field with an approximate 53% working interest. During 2011, we intend to concentrate our drilling on low risk, development opportunities with the majority of drilling capital focused on oil wells. Excluding any potential acquisitions, we currently anticipate a capital budget for 2011 of between $27.0 million and $28.5 million, which includes anticipated expenditures for VNR and our 46.7% aggregate controlling interest in ENP. VNR’s stand alone capital budget is expected to be between $17.9 and $18.7 million and will largely include oil focused drilling in our Bone Springs play in the Permian Basin and the Hosston formation in Mississippi. The remaining $9.1 to $9.8 million represents our net interest in capital spending for Encore which will focus primarily on oil drilling in the Big Horn Basin and a variety of recompletion projects in the Permian Basin. The following table sets forth information with respect to wells completed during the years ended December31, 2010, 2009 and 2008. The information should not be considered indicative of future performance, nor should it be assumed that there is necessarily any correlation between the number of productive wells drilled, quantities of reserves found or economic value. Productive wells are those that produce commercial quantities of natural gas, regardless of whether they produce a reasonable rate of return. The following table does not include any drilling activity associated with the Encore Acquisition completed on December 31, 2010. YearEndedDecember31, Gross wells: Productive 8 1 86 Dry — — 1 Total 8 1 87 Net Development wells: Productive 38 Dry — — 1 Total 39 Net Exploratory wells: Productive — — — Dry — — — Total — — — Operations Principal Customers For the year ended December31, 2010, sales of oil, natural gas and natural gas liquids to Seminole Energy Services, Plains Marketing L.P., Shell Trading (US) Company, Osram Sylvania,Inc.,and Occidental Energy Marketing, Inc. accounted for approximately 20%, 19%, 11%, 5% and 4%, respectively, of our oil, natural gas and natural gas liquids revenues. Our top five purchasers during the year ended December31, 2010, therefore accounted for 59% of our total revenues. To the extent these and other customers reduce the volumes of oil, natural gas and natural gas liquids that they purchase from us and they are not replaced in a timely manner with a new customer, our revenues and cash available for distribution could decline. However, if we were to lose a customer, we believe we could identify a substitute purchaser in a timely manner. Delivery Commitments and Marketing Arrangements Our oil and natural gas production is principally sold to marketers, processors, refiners, and other purchasers that have access to nearby pipeline, processing, and gathering facilities. In areas where there is no practical access to pipelines, oil is trucked to central storage facilities where it is aggregated and sold to various markets and downstream purchasers. Our production sales agreements generally contain customary terms and conditions for the oil and natural gas industry, provide for sales based on prevailing market prices in the area, and generally are month-to-month or have terms of one year or less. As of December 31, 2010, we did not have any ongoing delivery commitments of fixed and determinable quantities of oil or natural gas. We generally sell our natural gas production from our operated properties on the spot market or under market-sensitive, short-term agreements with purchasers, including the marketing affiliates of intrastate and interstate pipelines, independent marketing companies, gas processing companies, and other purchasers who have the ability to pay the highest price for the natural gas production and move the natural gas under the most efficient and effective transportation agreements. Because all of our natural gas production from our operated properties is sold under market-priced agreements, we are positioned to take advantage of future increases in natural gas prices, but we are also subject to any future price declines. We do not market our own natural gas on our non-operated Permian Basin properties, but receive our share of revenues from the operator. 13 The marketing of our Big Horn heavy sour crude oil production is through our Clearfork pipeline, which transports the crude oil to local and other refiners through connections to other interstate pipelines. Our Big Horn sweet crude oil production is transported from the field by a third party trucking company that delivers the crude oil to a centralized facility connected to a common carrier pipeline with delivery points accessible to local refiners in the Salt Lake City, Utah and Guernsey, Wyoming market centers. We sell oil production from our operated Permian Basin at the wellhead to third party gathering and marketing companies. Any restrictions on the available capacity to transport oil through any of the above mentioned pipelines, or any other pipelines, or any interruption in refining throughput capacity could have a material adverse effect on our production volumes and the prices we receive for our production. Price Risk and Interest Rate Management Activities We enter into derivative contracts with respect to a portion of our projected oil and natural gas production through various transactions that mitigate the volatility of future prices received. These transactions may include price swaps whereby we will receive a fixed-price for our production and pay a variable market price to the contract counterparty. In addition, we sell calls or provide options to counterparties under swaption agreements to extend the swaps into subsequent years. Additionally, we may enter into put options for which we pay the counterparty an option premium, equal to the fair value of the option at the purchase date. At the settlement date we receive the excess, if any, of the fixed floor over the floating rate. Furthermore, we may enter into collars where we pay the counterparty if the market price is above the ceiling price and the counterparty pays us if the market price is below the floor price on a notional quantity. These activities are intended to support our realized commodity prices at targeted levels and to manage our exposure to oil and natural gas price fluctuations. It is never management’s intention to hold or issue derivative instruments for speculative trading purposes. Conditions sometimes arise where actual production is less than estimated, which has, and could result in overhedged volumes. The following tables summarize commodity derivative contracts in place at December 31, 2010: Year Year Year Year Gas Positions: Fixed Price Swaps: VNG Notional Volume (MMBtu) — — — Fixed Price ($/MMBtu) $ $
